Order entered September 12, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01516-CR
                                      No. 05-12-01517-CR

                           KELLY MACK LAMBETH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 219-80060-2012, 219-80495-2012

                                           ORDER
         The Court REINSTATES the appeals.

         On September 9, 2013, we granted the motion of Tim Avery to withdraw as appellant’s

attorney and ordered the trial court to appoint new counsel to represent appellant in the appeals.

We have received the trial court’s order appointing Hunter Biederman to represent appellant.

         We DIRECT the Clerk to list Hunter Biederman as appellant’s appointed attorney of

record in these appeals.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

                                                      /s/   DAVID EVANS
                                                            JUSTICE